— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: As the prosecutor concedes, defendant was improperly convicted of criminal possession of a *1135weapon in the third degree and the conviction on this count should be reduced to criminal possession of a weapon in the fourth degree. Further, the court improperly sentenced defendant to a term of 3 Vi to 7 years on the conviction of unlawful imprisonment in the first degree, a class E felony. Accordingly, we reduce the conviction on the weapons count to criminal possession of a weapon in the fourth degree, and we reduce the sentence thereon to a definite term of one year to run concurrently with the other sentences imposed. We also reduce the sentence on the conviction of unlawful imprisonment in the first degree to an indeterminate term of 2 to 4 years, also to run concurrently. We find no merit to the other issues raised by defendant. (Appeal from judgment of Onondaga County Court, Cunningham, J. — rape, first degree, and other offenses.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.